             IN THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF HAWAII

MARCUS NAGEL, FLA. I.D.   )        CIV. NO. 19-00113 LEK-RT
#571900508,               )
                          )        ORDER DENYING IN FORMA
         Plaintiff,       )        PAUPERIS APPLICATION AND
                          )        DISMISSING ACTION
         vs.              )
                          )
DAVID WARREN, et al.,     )
                          )
         Defendants.      )
_________________________ )

         ORDER DENYING IN FORMA PAUPERIS APPLICATION
                    AND DISMISSING ACTION

     Before the Court is pro se Plaintiff Marcus Nagel’s

prisoner civil rights Complaint and application to

proceed in forma pauperis.      Nagel is incarcerated at

the Joseph V. Conte Facility, located in Pompano Beach,

Florida.1    Nagel names 98 Defendants, none of whom are

alleged to be residents of Hawaii.2




     1
       Although Nagel says he is at the Paul Rein Facility, in
Fort Lauderdale, Florida, his return address and public records
show that he is in custody at the Joseph V. Conte Facility.
https://apps.sheriff.org/ArrestSearch/InmateDetail/261900107.
     2
       Nagel refers to events that allegedly occurred in New
Zealand and New York, and provides address for some Defendants in
New York, New Zealand, Australia, Saudi Arabia, New Jersey,
Maryland, and California.
     Nagel alleges diversity jurisdiction is proper in

the District of Hawaii because the “Parties are

domiciled in different states,” and “the amount in

controversy exceeds $75,000;” he also alleges federal

question jurisdiction.      Compl., ECF No. 1, PageID #6;

see 28 U.S.C. §§ 1331, 1332.        Nagel alleges fifty-six

causes of action apparently arising from alleged fraud

relating to the Nagel Family Trust.3       See Compl., ECF

No. 1, PageID #6-16.

     Nagel seeks $15 million in compensatory and

punitive damages and unidentified declaratory and

injunctive relief.     Neither federal nor Hawaii public

     3
       Nagel alleges: Assault; Battery; False Imprisonment;
Malicious Prosecution; Defamation; Intentional and Negligent
Infliction of Emotional Distress; Abuse of Authority; Negligence;
Strict Liability; Tortious Interference with Contract; RICO
Violations; Violations of Civil ad Constitutional Rights;
Invasion of Privacy; Public Disclosure of Private Facts;
Intimidation; Loss of Consortium; Loss of Income; Unlawful
Harassment, Discrimination, and Retaliation; Fraud; Fraudulent
and Negligent Misrepresentation; Qui Tam; Conspiracy; Attempt;
USC Criminal Violations; US Treaty Violations; Violation of Human
Rights; Cruel and Unusual Punishment; Breach of Privilege and
Attorney Work Doctrine; Agent Liability; Vicarious Liability;
Statutory Liability; Breach of Trust; Deceit; FINRA Rules
Violations; SEC IA Rules Violations; Failure to Supervise;
Conversion; Trespass to Land and Chattels; Official Misconduct;
Perjury; Abuse of Litigation, Breach of Duty; Abuse of
Discretion; Failure to Supervise; AML Violations; Bank Fraud;
State Securities Rules Violations; Facilitation; and
Solicitation. Compl., ECF No. 1, PageID #13-15.

                                2
criminal databases show that Nagel was ever arrested or

convicted in Hawaii and nothing else suggests a

connection between Nagel’s claims and Hawaii.

    For the following reasons, Nagel’s in forma

pauperis application is DENIED and this action is

DISMISSED with prejudice as frivolous and for failure

to state any colorable claim for relief, pursuant to 28

U.S.C. §§ 1915(e)(2) and 1915A(a).

                 I.   STATUTORY SCREENING

    The court is required to screen Nagel’s claims

pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(a).

Claims that are frivolous, malicious, fail to state a

claim for relief, or seek damages from defendants who

are immune from suit must be dismissed.     See Rhodes v.

Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010).

    A complaint must “contain sufficient factual

matter, accepted as true, to state a claim to relief

that is plausible on its face.”    Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal quotation marks

omitted); Simmons v. Navajo Cty., Ariz., 609 F.3d 1011,

1020-21 (9th Cir. 2010); Ewing v. City of Stockton, 588

F.3d 1218, 1235 (9th Cir. 2009).

                            3
       The court may dismiss a claim as frivolous when it

is based on an indisputably meritless legal theory or

where the factual contentions are clearly baseless.

Neitzke v. Williams, 490 U.S. 319, 325, 327 (1989);

Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.

1984).     A claim is legally frivolous when it lacks an

arguable basis in law or in fact.     Neitzke, 490 U.S. at

325.     A complaint lacks an arguable basis in fact when

“the facts alleged are clearly baseless, a category

encompassing allegations that are fanciful, fantastic,

and delusional.”     Denton v. Hernandez, 504 U.S. 25, 33

(1992).     The critical inquiry is whether a claim,

however inartfully pleaded, has an arguable legal and

factual basis.     See Jackson v. Arizona, 885 F.2d 639,

640 (9th Cir. 1989), superseded by statute as stated in

Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000)

(“[A] judge may dismiss [in forma pauperis] claims

which are based on indisputably meritless legal

theories or whose factual contentions are clearly

baseless.”); Franklin, 745 F.2d at 1227.

       Pro se litigants’ pleadings must be liberally

construed and all doubts should be resolved in their

                              4
favor.    Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

2010) (citations omitted).     The court must grant leave

to amend if it appears the plaintiff can correct the

defects in the complain.      Lopez, 203 F.3d at 1130.   If

a claim or complaint cannot be saved by amendment,

dismissal with prejudice is appropriate.      Sylvia

Landfield Tr. v. City of L.A., 729 F.3d 1189, 1196 (9th

Cir. 2013).

                      II.    DISCUSSION

    Nagel’s pleading is essentially thirty-one pages of

incoherent, confusing, and completely conclusory

statements.   It is impossible to understand what Nagel

alleges Defendants did to violate his federal rights or

why he chose to bring this action in the District of

Hawaii.   The Court is unable to make sense of Nagel’s

allegations or discern any basis for finding that venue

exists in the District of Hawaii.     Because Nagel’s

Complaint is legally frivolous, fails to state a claim

on which relief can be granted, is implausible on its

face, it is DISMISSED.      See Twombley, 550 U.S. at 570.

    Nagel filed four other actions in the District of

Hawaii on or within days of the date that he commenced

                               5
this suit.4   These cases allege virtually identical

causes of action against most of the same defendants.

A brief review of the pleadings in these actions

reveals that they are equally incoherent, fantastical,

and conclusory, and that they have no apparent

connection to Hawaii.     In light of the decision herein,

Nagel’s other actions filed in this district, and a

review of Nagel’s actions that other federal district

courts have dismissed as frivolous or for failure to

state a claim,5 this Court is convinced that granting

leave to amend is futile and this dismissal is with

prejudice.

                       III.   CONCLUSION

     This action is DISMISSED with prejudice and Nagel’s

Application to Proceed In Forma Pauperis is DENIED.

Unless overturned on appeal, this dismissal may count


     4
       See Nagel v. Diaz, et al., No. 1:19-cv-00110 HG-RT; Nagel
v. Janvier, No. 1:19-cv-00111 DKW-RT; Nagel v. 425 Park South
Tower Corp., et al., No. 1:19-cv-00112 LEK-KJM; Nagel v. Hilton,
et al., No. 1:19-cv-00123 DKW-RLP.
     5
       See e.g., Nagel, et al. v. United States, et al., No.
1:18-cv-02326 UNA (D.C.D.C. Nov. 19,2018) (dismissing non-
prisoner action as frivolous); Nagel, et al. v. City of New York,
et al., No. 1:18-cv-02454 (D.C.D.C. Nov. 14,2018) (dismissing
non-prisoner action as frivolous); Nagel, et al. v. Nagel, et
al., No. 1:18-cv-20623 (S.D. Fla. Feb. 20, 2018) (dismissing
prisoner action for failure to state a claim).

                                6
as a strike pursuant to 28 U.S.C. § 1915(g).                    The Clerk

of Court shall close the file and terminate this

action.     The Court will entertain no further filings in

this action beyond processing a notice of appeal.

      IT IS SO ORDERED.

      DATED AT HONOLULU, HAWAII, March 14, 2019.



                                     /s/ Leslie E. Kobayashi
                                    Leslie E. Kobayashi
                                    United States District Judge




Nagel v. Warren, et al., No. 1:19-cv-000113 LEK-RT; Scrng ‘19 Nagel 113




                                      7
